Citation Nr: 0025015	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-27 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for depression.  

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
right ear hearing loss.  

3. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
August 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claims for right ear hearing loss and tinnitus 
were denied in a July 1989 Board decision.  No judicial 
appeal was filed and, under the law, that decision was final.  
The present appeal arises from a July 1997 rating decision, 
in which the RO determined that new and material evidence had 
not been submitted to reopen the veteran's claims for service 
connection for right ear hearing loss and tinnitus.  The RO 
also denied service connection for depression.  The veteran 
filed an NOD in August 1997, and the RO issued an SOC that 
same month.  The veteran filed a substantive appeal in 
September 1997.  In July 2000, the veteran testified before 
the undersigned Member of the Board during a videoconference 
hearing.  

The Board further notes that, in his August 1997 NOD, the 
veteran filed an informal claim for service connection for 
post-traumatic stress disorder (PTSD).  During the course of 
subsequent written and oral arguments made by the veteran in 
support of his claim for depression, he also included 
contentions with respect to PTSD.  The Board notes that PTSD 
and depression are two separate and distinct ratable 
disabilities for VA purposes.  In a February 2000 rating 
decision, the RO denied the veteran service connection for 
PTSD.  No appeal has been filed with respect to that 
decision.  Thus, while the veteran's claim for depression is 
ripe for appellate review, service connection for PTSD is 
currently not in appellate status.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect any 
diagnosis or treatment indicative of depression.  

3. There is a lack of competent medical evidence relating the 
veteran's current diagnosis of depression to his active 
service.  

4. The veteran's contention that he suffers from depression 
which originated in service is not supported by medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.  

5. Service connection for right ear hearing loss and tinnitus 
was denied in a final decision of the Board in July 1989.  

6. The evidence introduced into the record since the July 
1989 Board decision which denied service connection for 
right ear hearing loss and tinnitus is cumulative of 
evidence previously considered or does not bear directly 
and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  




CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for depression.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for right ear hearing 
loss is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for tinnitus is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects no 
diagnosis of, or treatment for, depression or tinnitus.  
During an induction audiogram in November 1977, right ear 
hearing loss was noted between 2000 and 4000 Hertz (Hz), in 
the 30 and 40 decibel ranges.  Thereafter, during the course 
of his active service, in February 1980, the veteran was 
noted to have been treated for lacerations of the left 
nostril, with multiple facial bruises, after being assaulted.  
The examiner's assessment was laceration and fracture of the 
left side of the veteran's nose.  Subsequently, in May 1980, 
a Report of Mental Status Examination, dated that same month, 
revealed no psychiatric abnormalities.  



That same month, May 1980, during a separation medical 
examination, on audiological testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
30
No 
report
45
LEFT
5
5
15
No 
report
5

An additional audiological test revealed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
No 
report
40
LEFT
0
0
10
No 
report
5

Following his release from active service, the veteran filed 
claims for right ear hearing loss and tinnitus.  In March 
1988 and January 1989 rating decisions, the veteran's claims 
for right ear hearing loss and tinnitus, respectively, were 
denied.  A subsequent July 1989 Board decision also 
determined that service connection for right ear hearing loss 
and tinnitus was not warranted.  

Thereafter, in March 1997, the veteran sought to reopen his 
claims for right ear hearing loss and tinnitus, and also 
filed a claim seeking service connection for depression.  

In June 1997, the veteran submitted to the RO medical records 
from Hubert Eaton, M.D., dated from August 1989 to June 1997.  
These records noted the veteran's treatment for depression, 
stress, headaches, and tinnitus.  In particular, a June 1992 
New Hanover Memorial Hospital audiogram reflected the 
veteran's complaints of tinnitus for 12 years.  An audiogram 
revealed moderate sensorineural hearing loss, beginning at 
2000 Hz, in the right ear.  Speech discrimination ability was 
good bilaterally.  In February 1993, the veteran underwent an 
MRI (magnetic resonance imaging) scan of his brain.  The scan 
was reported to show normal findings.  

In addition to the medical evidence, the RO also received a 
statement from the veteran's wife, dated in June 1997.  She 
stated that she had known the veteran since 1988, and noted 
her first-hand observances of the veteran's hearing problems, 
tinnitus, and depression.  

In July 1997, the RO denied the veteran's claim for service 
connection for depression, and also determined that no new 
and material evidence had been submitted to reopen the claims 
for right ear hearing loss and tinnitus.  

In August 1997, the veteran submitted to the RO an NOD, in 
which he noted that he had been suffering from some right ear 
hearing loss when he first entered active service, but that 
his separation audiological evaluation revealed a worsening 
of his condition.  The veteran also reported that he was 
attacked and harassed in service after being accused of being 
an undercover criminal investigator.  This experience, he 
claimed, had resulted in nightmares and caused his 
depression.  

In September 1997, the veteran submitted a VA Form 9 (Appeal 
to Board of Veterans' Appeals), dated that same month.  He 
reported that, while in service, he had been a heavy 
equipment mechanic and was exposed to loud engine and 
generator noise for over two years.  The veteran further 
reiterated previously made contentions with respect to his 
claim for depression.  

That same month, September 1997, the RO received medical 
records from the Southeastern Center for Mental Health, 
Developmental Disabilities, & Substance Abuse Service, dated 
from May 1991 to August 1997.  These records reflected the 
veteran's treatment for depression.  In particular, in 
October 1996, a treatment record reflected the veteran's 
report of being sexually abused as a child.  The record noted 
a diagnosis of psychotic disorder, not otherwise specified; 
and PTSD.  An emergency assessment note, dated in November 
1996, revealed the veteran's report that he had been 
depressed since childhood, and that he suffered from 
intrusive thoughts and memories.  Additionally, in a March 
1997 treatment record, the veteran reported suffering from 
bad memories relating to his childhood.  A treatment record, 
dated in August 1997, noted the veteran's contention that his 
military experiences had contributed to his depression.  

In November 1997, the RO received a statement from Carolyn 
Ahmann, C.C.S.W., of the Southeastern Center for Mental 
Health, Developmental Disabilities, & Substance Abuse 
Service.  Ms. Ahmann noted that the veteran suffered from 
PTSD as well as recurrent major depression.  She related the 
veteran's reports of severe abuse in childhood, as well as 
during adulthood, to include military experiences.  Ms. 
Ahmann described the veteran's report of feeling tremendous 
panic, helplessness, and fear for his life, while in the 
military.  She further noted that the traumas led to intense 
suffering.  

In May 1998, the RO received copies of the veteran's DA Form 
20 (Enlistment Qualification Record).  In June 2000, the RO 
received copies of the veteran's personnel file.  

In July 2000, the veteran testified before the undersigned 
Member of the Board during a videoconference hearing.  He 
reported that he had first begun to experience a hearing loss 
in 1980, and that he had suffered from a ringing in his right 
ear during service.  The veteran testified that he had worked 
in a noisy environment as a heavy equipment mechanic, which 
included work with diesel engines.  He also reported that he 
was exposed to noise when he would qualify with his rifle 
once a year.  The veteran stated that he had worn ear plugs, 
but they had not protected his ears from the noise.  He 
further noted that, at separation, he had undergone a number 
of hearing evaluations in an attempt to determine his hearing 
loss.  In addition, he reported that, while stationed in 
Germany, he had had his life threatened, because other 
soldiers thought he was an undercover criminal investigator.  
He indicated that the experience was a nightmare, that he was 
physically beaten, and that he did not believe he would make 
it back home alive.  The veteran testified that his military 
experiences caused him to suffer from depression.  He also 
noted that he had not reported his symptoms or sought 
treatment because he believed his symptoms would go away 
after he left Germany and returned home.  
II.  Analysis

a.  Service Connection for Depression

This aspect of the appeal arises from an original claim for 
service connection and, therefore, the Board's threshold 
question must be whether the veteran has presented a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Following a review of the evidence and applicable 
regulations, the Board finds that the veteran has not 
submitted a well-grounded claim for service connection for 
depression.  In reaching this conclusion, we note that a 
review of the veteran's service medical records does not 
reflect treatment for depression or any psychiatric illness.  
A Report of Mental Status Evaluation, dated in May 1980, did 
not reflect any abnormal findings.  The veteran filed his 
claim for depression in March 1997, more than 16 years 
following his separation from service.  Post-service medical 
evidence does, indeed, reflect the veteran's treatment for 
depression.  He has also reported suffering from depression 
since childhood, and being sexually abused as a child.  
Furthermore, the veteran reported undergoing traumatic 
experiences in service which included threats and physical 
abuse, and that his service experiences had led to his 
depression.  The Board finds, however, that, while there is a 
current diagnosis of depression, there is a lack of competent 
medical evidence, i.e., a medical opinion of record, relating 
the veteran's depression to his active service period.  

In this respect, we are cognizant that, in a November 1997 
statement from Carol Ahmann of the Southeastern Center for 
Mental Health, Developmental Disabilities, & Substance Abuse 
Service, it was noted that the veteran suffered from major 
depression and PTSD, that he had reported being attacked in 
service as well as abused as a child, and that these traumas 
led to intense suffering.  While this statement could be 
liberally interpreted as providing the necessary nexus 
relating the veteran's depression to service, the Board finds 
that Ms. Ahmann's opinion is based, in large part, upon the 
veteran's reported history of childhood and service-related 
trauma.  It is not evident that Ms. Ahmann reviewed the 
veteran's claims file, nor is there evidence of the actual 
mental and physical abuse in service described by the 
veteran.  In particular, there is no evidence of complaints 
of, manifestations of, or treatment for any psychiatric 
abnormality in service.  We note that, when a medical opinion 
relies on the veteran's rendition of his own medical history, 
the Board is not bound to accept the ensuing medical 
conclusions, as they have no greater probative value than the 
facts alleged by the lay veteran.  See LeShore v. Brown, 8 
Vet.App. 406, 409 (1995); Swann v. Brown, 5 Vet.App. 229, 233 
(1993).

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there is a lack of 
clinical evidence that the veteran suffered from depression 
in service, therefore, section 3.303(b) is not applicable to 
his claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there is a lack of 
clinical evidence that the veteran suffered from depression 
in service.  Thus, the veteran cannot, in this case, 
establish service connection through 38 C.F.R. § 3.303(b).

The Board thus concludes, given the lack of any documented 
treatment in service for depression; the number of years 
between service and the first documented treatment for the 
disorder, which appears to have been in 1992 for nerves; as 
well as the lack of competent medical evidence linking the 
veteran's depression to service, that the veteran has not 
satisfied the threshold requirement for a well-grounded 
claim.  Under the circumstances described above, the Board 
thus concludes that the veteran has not met the initial 
burden of presenting evidence of well-grounded claim for 
service connection for depression, under the applicable law 
as interpreted in the Caluza and Savage precedents.  See also 
Rose v. West, 11 Vet.App. 169, 171-72 (1998), emphasizing 
that section 3.303(b) provides an alternative method of 
establishing service connection but does not override the 
analysis set forth in Caluza and Epps, supra.

The veteran has been very specific in asserting that he 
suffers from depression, and that such disorder is related to 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, our decision as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's depression is 
related to service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, Montgomery 
v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for depression, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
depression must be denied.  See Epps v. Gober, supra.

b.  New and Material Evidence as to Hearing Loss and Tinnitus

The veteran was previously denied service connection for 
right ear hearing loss and tinnitus, in a July 1989 Board 
decision.  He did not appeal to the Court, and therefore the 
decision was final.  In order to reopen his claims, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from original 
claims, but rather comes from an attempt to reopen claims 
which were previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the July 1989 Board decision, we must first 
note that the Court had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 
(Fed.Cir. July 26, 2000).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claims for service connection 
for right ear hearing loss and tinnitus, is that which has 
been submitted since the Board entered its decision as to 
these matters in July 1989.  

Evidence submitted since the final Board decision entered in 
1989 includes:

1. Medical records from Dr. Eaton, dated from August 
1989 to June 1997.  
2. Lay statement from the veteran's wife, dated in 
June 1997.  
3. Medical records from the Southeastern Center for 
Mental Health, Developmental Disabilities, & 
Substance Abuse Service, dated from May 1991 to 
August 1997.  
4. Statement from Carolyn Ahmann, dated in November 
1997.  
5. DA Form 2-1 (Personnel Qualification Record), 
received in May 1998.  
6. Service personnel file received in June 2000.  
7. Transcript of videoconference hearing, dated in 
July 2000.  

After a review of the record and the applicable law, the 
Board finds that none of the evidence added to the file since 
July 1989 constitutes new and material evidence sufficient to 
warrant reopening the veteran's claims for right ear hearing 
loss and/or tinnitus.  In reaching this conclusion, we note 
that the only medical evidence submitted by the veteran 
pertaining to his hearing loss and tinnitus is a June 1992 
New Hanover Memorial Hospital audiological report, which 
notes complaints of tinnitus and moderate sensorineural 
hearing loss beginning at 2000 Hz in the right ear.  However, 
there is no competent medical evidence of record, i.e., 
medical opinion evidence, finding that the veteran's right 
ear hearing loss and tinnitus were incurred in, or aggravated 
by, service.  

Thus, while the evidence is new; it is cumulative of previous 
evidence already reviewed, and therefore, it does not change 
the previous analysis in any way.  Therefore, it does not 
bear directly or substantially on the specific matter, and is 
not so significant that it must be considered to fairly 
decide the merits of the veteran's claims.  Furthermore, the 
veteran's lay assertions, although they are, no doubt, 
sincerely felt, do not constitute competent medical evidence 
sufficient to reopen a claim.  See Routen, supra.  In 
summary, the Board finds that the evidentiary items are not 
new and material, based upon the fact that they do not bear 
directly and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above (e.g., a lack of medical nexus 
evidence), the newly submitted evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Bostain, supra ("lay testimony . . 
. is not competent to establish, and therefore not probative 
of, a medical nexus"); Carbino, supra.  See also McManaway 
v. West, 13 Vet.App. 60, 66 (1999), noting that, even where a 
veteran asserts continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition . . . ."  We thus conclude that new and material 
evidence to reopen the veteran's claim of service connection 
for right ear hearing loss and tinnitus has not been 
presented.  

The Board further notes that, in its August 1997 SOC, the RO 
properly cited to 38 C.F.R. § 3.156, the regulation discussed 
with approval in Hodge.  The RO noted, as we do here, that 
the veteran had submitted no new and material evidence 
showing that right ear hearing loss or tinnitus had been 
incurred in, or aggravated by, service. However, the RO's 
ultimate conclusion as to the veteran's claims was, "There 
is no reasonable possibility that the new evidence submitted 
in connection with the current claim would change our 
previous decision."  In this instance, the RO's analysis was 
predicated on language found impermissible by Hodge, and it 
is therefore unclear whether the RO appropriately considered 
the veteran's claim under section 3.156.

The Board notes that we may consider arguments, subissues, 
statutes, regulations, or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
our action.  Furthermore, whether the Board must remand an 
appeal to the RO to cure a deficiency in the statement of the 
case relating to the summary of evidence, citation of 
statutes and regulations, or the summary of the reasons for 
the RO's decision will depend upon the circumstances of the 
individual case.  See VAOPGCPREC 16-92 (July 24, 1992).  In 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993), the Court cited 
to VAOPGCPREC 16-92 in holding, "As with all of its 
decisions, a BVA decision that a claimant will not be 
prejudiced by its deciding a question or questions not 
addressed by the [RO] must be supported by an adequate 
statement of reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  As indicated above, the 
veteran submitted a 1992 audiological evaluation which 
further supported his contention of hearing loss, but did not 
provide medical opinion evidence which reflected that the 
right ear hearing loss or tinnitus was incurred in, or 
aggravated by, active service.  No other evidence, besides 
the veteran's own contentions, was received by the RO.  
Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal and 
readjudication by the RO under the Hodge standard would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO.

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claims of 
entitlement to service connection for right ear hearing loss 
and tinnitus, the claims may not be reopened.  

Finally, the Board notes that, as noted above, medical 
records were received by the RO from the Southeastern Center 
for Mental Health, Developmental Disabilities, & Substance 
Abuse Service in September 1997, subsequent to the veteran's 
perfection of his claims on appeal for depression, right ear 
hearing loss, and tinnitus.  No supplemental statement of the 
case (SSOC) was issued by the RO, but the evidence was 
considered by the RO in an original rating action as to 
service connection for PTSD (which is not now before the 
Board).  As provided by 38 C.F.R. § 19.31 (1999), an SSOC 
will be furnished to the appellant and the representative, if 
any, when additional pertinent evidence is received after an 
SOC has been issued, or after the most recent SSOC has been 
issued.  

In reviewing that recently submitted evidence, we note that 
it pertains to the veteran's treatment for depression, as 
well as noting diagnoses of PTSD.  There are none of those 
medical records which document treatment relating to hearing 
loss or tinnitus.  With respect to depression, we note the 
rceently submitted evidence does not provide any medical 
opinions or other pertinent findings to support the veteran's 
claim that his depression is service related.  As noted 
above, the Board has determined that Ms. Ahmann's opinion is 
based, in part, upon the veteran's self-reported history of 
childhood and service-related trauma.  Thus, the opinion 
lacks any probative value in terms of medical-nexus evidence.  
See Leshore, supra.  

We acknowledge the recent decision of the United States Court 
of Appeals for the Federal Circuit, which emphasized that 
there is a "uniquely low" threshold for assessing whether a 
claim is well grounded.  See Hensley v. West, 212 F.3d 1255, 
1261-62 (Fed. Cir. 2000).  However, since the veteran has not 
presented new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
headaches, we do not reach the issue of well-groundedness, 
and the claim may not be reopened.

Therefore, after reviewing the newly submitted evidence, the 
Board can find no reason that a remand of the veteran's 
appeal, for readjudication by the RO and the issuance of a 
SSOC under 38 C.F.R. § 19.31, would be judicially expedient 
or otherwise result in a different finding.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, supra, at 207; Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

1. Entitlement to service connection for depression is 
denied.  

2. New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for right ear 
hearing loss, and the claim is denied.  

3. New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for tinnitus, 
and the claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

